Citation Nr: 1709891	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-47 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder/arm disability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2001 to February 2002 and from January 2006 to April 2007.  He also had additional periods of active duty for training and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The claim has been remanded several times for further development, most recently in June 2016.   


FINDING OF FACT

The Veteran does not have a diagnosed disability of the left shoulder or arm other than service-connected left upper extremity radiculopathy and service-connected weakness, fatigue, and pain of the left upper extremity; symptomatology in the left shoulder/arm has been shown to be due to the already service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing service connection for a left shoulder/arm disability other than service-connected left upper extremity radiculopathy, weakness, fatigue, and pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant notice pertaining to the claims decided herein was provided in November 2008 and February 2009 letters.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and lay statements.  A VA examination has been conducted and an addendum opinion obtained.

The Board notes also that the actions requested in the prior Board remands have been undertaken.  Specifically, a VA examination was ordered and an addendum opinion obtained.  Therefore, an additional remand is unnecessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

On October 14, 2016, the Veteran's representative requested that notification of an October 2016 rating decision be sent to the Veteran; this was accomplished the same day.  As the requested document was sent to the Veteran there is no prejudice in the Board proceeding to issue a decision at this time.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
  
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In October 2008, the Veteran filed a claim indicating he had pain stemming from the back of his neck through his left shoulder and left arm.  He indicated a belief that such pain was associated with his service-connected multiple sclerosis or caused by degeneration of discs in his neck.  In a December 2008 letter, he indicated the pain started while on active duty in Afghanistan after wearing an armored vest for 8-10 hours per day while on missions.

In February 2009, the Veteran underwent a VA examination.  Neck pain with occasional radiation to the left chest was noted.  A diagnosis of multilevel cervical spine degenerative disc disease was rendered.  The examiner opined that neck pain, left shoulder and left arm pain were at least as likely as not caused by or a result of service-connected multiple sclerosis.  The examiner also commented that degenerative disc disease of the cervical spine could also contribute to neck and arm pain.

In a June 2009 rating decision, the RO granted service connection for weakness, fatigue and pain of the left upper extremity as related to multiple sclerosis.  A decision regarding service connection for a left shoulder/arm disability was deferred.

In October 2009, the Veteran underwent a VA examination.  The Veteran indicated he noticed symptoms of pain in his left shoulder and arm when in Afghanistan.  X-rays of the left shoulder and elbow showed no acute fracture or dislocation, joint spaces were intact and soft tissues unremarkable.  Mild degenerative changes were seen that were noted to be normal for the Veteran's age.  The examiner assessed left shoulder strain and cervical radiculopathy.  

In June 2015, the Board remanded the claim for another VA examination to address the etiology of all diagnosed left shoulder/arm disabilities.  At an October 2015 VA examination, the examiner noted the diagnosis of shoulder strain made in 2009.  The Veteran indicated he currently experienced recurrent numbness of the left arm with gardening activities and increased weakness as compared to the right arm.  Upon examination, the examiner concluded that there was no evidence of shoulder strain and that, in fact, left shoulder pain was related to cervical radiculopathy.

In a November 2015 rating decision, service connection for degenerative arthritis of the cervical spine was granted.  

In June 2016, the Board granted service connection for radiculopathy of the left upper extremity as proximately due to the service-connected cervical spine disability.  Also in June 2016, the Board remanded the claim for service connection for a left shoulder/arm disability for an addendum opinion to specifically address whether the October 2009 diagnosis of left shoulder strain was related to service or whether that diagnosis was not initially warranted.

In September 2016, the examiner who had provided the October 2015 VA examination reviewed the Veteran's claim file.  She indicated review of the October 2009 VA examination report.  She stated the Veteran was given a diagnosis of left shoulder strain based on his reported symptoms while in Afghanistan.  She indicated that "typical shoulder strains do not last long term once the repetitive stress (carrying rucksack) is eliminated."  She noted the Veteran did have referred pain radiating towards the left shoulder that is attributable to his cervical radiculopathy; however, she declined to opine that he had a separate disability, to include strain, in his left shoulder.

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a proper diagnosis of a disability in the left shoulder or arm, service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran is competent to report observable symptomatology and the Board has considered his reported symptoms.  These symptoms were also considered by the VA examiner, who found that all of the symptoms are accounted for by the currently service-connected conditions affecting the left shoulder/arm area and there is not an additionally diagnosable disability.  This opinion is afforded high probative weight as it is based on an accurate medical history including the Veteran's statements, was made after examination of the Veteran, and was made by a qualified medical practitioner.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a left shoulder/arm disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left shoulder/arm disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


